 

Case 3:18-cv-02055-AET-DEA Document 97 Filed 06/08/20 Page 1 of 1 PagelD: 486

NORRIS McLAUGHLIN P.A.
Annmarie Simeone, Esq.

400 Crossing Blvd., 8th Floor
Bridgewater, NJ 08807-5933

(908) 722-0700

Direct: (908) 252-4279

Fax: (908) 722-0755

Email: amsimeone@norris-law.com
Attorneys for Defendant, Mary Lang

 

: UNITED STATES DISTRICT COURT
FRANK HUBBARD, : FOR THE DISTRICT OF NEW JERSEY

Plaintiff, CASE NO. 3:18-cv-02055 (AET-DEA)
v. ELECTRONICALLY FILED
GARY LANIGAN, FT AL., ORDER DISMISSING THE ACTION
WITH PREJUDICE AS AGAINST
Defendants. * DEFENDANT, MARY LANG,

PURSUANT TO FED.R.CIV.P. 25

 

This matter having been opened to the Court upon the application of Mary Lang, by and
through her attorneys, Norris McLaughlin P.A., by way of letter filed on June 2, 2020, for an
Order dismissing this action with prejudice as against defendant, Mary Lang, now deceased; and
the parties having been notified of the death of Ms. Lang on January 16, 2020 (Docket Entry 80),
and on February 26, 2020 by Order of the Court (Docket Entry 85); and 90 days having passed
since the parties were notified of the death of Ms. Lang with no party having filed a motion for
substitution of a proper party pursuant to Fed.R.Civ.P. 25; and for good cause shown;

ITIS onthis_ Y day of June 2020,

ORDERED that this action be and hereby is dismissed with prejudice as against

defendant, Mary Lang.

fy
_ oa
i —— ”

fj L WE ? -C cS A y ~y “ly em ——
HONORABLE DOUGLASE-ARPERTIANNE 6
UNITED- STATES MAGISTRATEJUDGE THOMPSON
